



Exhibit 10a

MANAGEMENT SEVERANCE AGREEMENT

THIS AGREEMENT, dated as of [__________], 2008, is made by and between Donaldson
Company, Inc., a Delaware corporation (the “Company”), and [__________] (the
“Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

WHEREAS, the Executive and the Company have entered into a management severance
agreement effective as of [       ] [, as amended [                  ]] (the
“Prior Agreement’);

 

WHEREAS, the Company and the Executive intend that the Prior Agreement shall
terminate as of July 31, 2008 and that all applicable notice requirements with
respect to the termination of the Prior Agreement have been met or waived; and

 

WHEREAS, the Executive acknowledges that the Company’s notice of its intent to
not renew the Prior Agreement complies with Section 2 of the Prior Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.         Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

 

2.         Term of Agreement. The Prior Agreement shall terminate as of July 31,
2008 and the Term of this Agreement shall commence on August 1, 2008 and shall
continue in effect through July 31, 2010; provided, however, that commencing on
August 1, 2009 and each August 1 thereafter, the Term shall automatically be
extended for one additional year unless, not later than April 30 of the
preceding year, the Company or the Executive shall have given notice not to
extend the Term; and further provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire no earlier than
twenty-four (24) months beyond the month in which such Change in Control
occurred.

 

3.         Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the

 



--------------------------------------------------------------------------------


Severance Payments and the other payments and benefits described herein. Except
as provided in Section 10.1 hereof, no Severance Payments shall be payable under
this Agreement unless there shall have been a termination of the Executive’s
employment with the Company following a Change in Control and during the Term.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.

 

4.         The Executive’s Covenants. The Executive agrees that, subject to the
terms and conditions of this Agreement, in the event of a Potential Change in
Control during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) a date which is six (6) months from the date of such
Potential Change in Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.

 

5.         Compensation Other Than Severance Payments.

 

5.1       Following a Change in Control and during the Term, during any period
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s full salary to the Executive at the rate in effect at
the commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
the Company’s short- or long-term disability plan, as applicable), until the
Executive’s employment is terminated by the Company for Disability.

 

5.2       If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.

 

5.3       If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

 


Page 2 of 18

 

--------------------------------------------------------------------------------


6.         Severance Payments.

 

6.1       If the Executive’s employment is terminated following a Change in
Control and during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason, then
the Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 (“Severance Payments”) and Section 6.2,
in addition to any payments and benefits to which the Executive is entitled
under Section 5 hereof. Notwithstanding anything in this Agreement to the
contrary, the Executive shall not be entitled to the payments and benefits
provided in this Section 6 unless the Executive has incurred a “separation from
service” under Section 409A of the Code.

 

(A)       In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to [CEO ONLY three (3) times the sum
of] [SVPs ONLY two (2) times the sum of] [VPs ONLY the sum of] (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target incentive opportunity pursuant to the Company’s Officer Annual Cash
Incentive Plan or any successor thereto in respect of the fiscal year in which
occurs the Date of Termination or, if higher, the fiscal year in which occurs
the first event or circumstance constituting Good Reason.

 

(B)       For the thirty-six (36) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater cost to the Executive than the cost to the Executive immediately
prior to such date or occurrence; provided, however, that, unless the Executive
consents to a different method [CEO ONLY (after taking into account the effect
of such method on the calculation of “parachute payments” pursuant to Section
6.2 hereof)], such health insurance benefits shall be provided through a
third-party insurer. Benefits otherwise receivable by the Executive pursuant to
this Section 6.1 (B) shall be reduced to the extent benefits of the same type
are received by or made available to the Executive during the thirty-six (36)
month period following the Executive’s termination of employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the cost of such benefits to the
Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason.

 

(C)       In addition to the retirement benefits to which the Executive is
entitled under each Pension Plan or any successor plan thereto, the Company
shall pay the Executive a lump sum amount, in cash, equal to the excess of (i)
the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined as a
straight life annuity commencing at the date (but in no event earlier than the
third anniversary of the Date of Termination) as of which the actuarial
equivalent of such annuity is greatest) which the Executive would have accrued
under the terms of all Pension Plans (without regard to any amendment to any
Pension Plan made subsequent to a Change in Control and on or

 


Page 3 of 18

 

--------------------------------------------------------------------------------


prior to the Date of Termination, which amendment adversely affects in any
manner the computation of retirement benefits thereunder), determined as if the
Executive were fully vested thereunder and had accumulated (after the Date of
Termination) thirty-six (36) additional months of service credit thereunder and
had been credited under each Pension Plan during such period with compensation
equal to the Executive’s compensation (as defined in such Pension Plan) during
the twelve (12) months immediately preceding Date of Termination or, if higher,
during the twelve months immediately prior to the first occurrence of an event
or circumstance constituting Good Reason, over (ii) the actuarial equivalent of
the aggregate retirement pension (taking into account any early retirement
subsidies associated therewith and determined as a straight life annuity
commencing at the date (but in no event earlier than the Date of Termination) as
of which the actuarial equivalent of such annuity is greatest) which the
Executive had accrued pursuant to the provisions of the Pension Plans as of the
Date of Termination. For purposes of this Section 6.1(C), “actuarial equivalent”
shall be determined using the same assumptions utilized under the Company’s
Salaried Employees’ Pension Plan immediately prior to the Date of Termination
or, if more favorable to the Executive, immediately prior to the first
occurrence of an event or circumstance constituting Good Reason.

 

(D)       The Company shall provide the Executive with outplacement services
suitable to the Executive’s position for a period of three (3) years or, if
earlier, until the first acceptance by the Executive of an offer of employment.

 

[SECTION 6.2 FOR CEO ONLY]

 

6.2       (A)         Whether or not the Executive becomes entitled to the
Severance Payments, if any of the payments or benefits received or to be
received by the Executive in connection with a Change in Control or the
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (such payments or benefits, excluding the Gross-Up
Payment, being hereinafter referred to as the “Total Payments”) will be subject
to the Excise Tax, the Company shall pay to the Executive an additional amount
(the “Gross-Up Payment”) such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Total Payments and any federal, state
and local income and employment taxes and Excise Tax upon the Gross-Up Payment,
shall be equal to the Total Payments.

 

(B)       For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of Section
280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and

 


Page 4 of 18

 

--------------------------------------------------------------------------------


(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the Date of Termination (or if there is no Date of Termination,
then the date on which the Gross-Up Payment is calculated for purposes of this
Section 6.2), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

 

(C)       In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive) to the extent that such repayment results
in a reduction in the Excise Tax and a dollar-for-dollar reduction in the
Executive’s taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in Section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

 

[ALTERNATE SECTION 6.2 – FOR SVPs and VPs]

 

6.2         (A)         Whether or not the Executive becomes entitled to the
Severance Payments, if any of the payments or benefits received or to be
received by the Executive in connection with a Change in Control or the
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (such payments or benefits being hereinafter
referred to as the “Total Payments”) will be subject to the Excise Tax, then the
payments hereunder (or, if no payments are being made hereunder, payments and
benefits pursuant to any other plans and arrangements) shall be reduced to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive

 


Page 5 of 18

 

--------------------------------------------------------------------------------


would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(B)         Subject to the provisions of this Section 6.2, all determinations
required to be made under this Section 6.2, including whether and the extent to
which the Total Payments will be subject to the Excise Tax and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm selected by the Executive that is not then serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control of the Company (the “Auditor”), which shall provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. All fees
and expenses of the Auditor shall be borne solely by the Company.

 

(C)         For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax under this Section 6.2, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have effectively waived in writing shall be taken into account, (ii) no
portion of the Total Payments shall be taken into account which in the opinion
of the Auditor (or tax counsel selected by the Auditor) does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code), and in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount”
(as defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any noncash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. For
purposes of this Section 6.2, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the applicable Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence in the calendar year in which the applicable
Payment is to be made, net of the maximum reduction in federal income taxes that
could be obtained from deduction of such state and local taxes.

 

(D)         The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Total Payments.

 

6.3       Subject to Section 6.5, the payments provided in subsections (A) and
(C) of Section 6.1 hereof [CEO ONLY and in Section 6.2 hereof] shall be made not
later than the fifth (5th) day following the Date of Termination; provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Company shall pay to the Executive on such day an estimate,
as determined in good faith by the Executive [CEO ONLY or, in the case of
payments under Section 6.2 hereof, in accordance with Section 6.2 hereof], of
the minimum amount of such payments to which the Executive is clearly entitled
and shall pay the remainder of such payments (together with interest on the
unpaid remainder (or on all such payments to the extent the Company fails to
make such payments when due) at 120% of the rate provided in Section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined but
in no event later than the thirtieth (30th) day after the Date of Termination.
In the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth (5th) business day after
demand by the Company (together with interest at 120% of the rate

 


Page 6 of 18

 

--------------------------------------------------------------------------------


provided in Section 1274(b)(2)(B) of the Code). At the time that payments are
made under this Agreement, the Company shall provide the Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).

 

6.4       The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require; provided, however, that in no event shall any such payments be made
later than the last day of the Executive’s taxable year following the taxable
year in which the fee or expense was incurred.

 

6.5       Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any payments or benefits due to the Executive hereunder would cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or benefits shall be restructured in a manner which does not
cause such an accelerated or additional tax. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Executive’s separation from service shall
instead be paid on the first (1st) business day after the date that is six (6)
months following the Executive’s date of termination (or death, if earlier),
with interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code, for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on the Executive under Section 409A of the Code.

 

7.         Termination Procedures.

 

7.1       Notice of Termination. After a Change in Control and during the Term,
any purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances

 


Page 7 of 18

 

--------------------------------------------------------------------------------


claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail. A Notice of
Termination for Good Reason must specify the particular events or conditions
which constitute Good Reason and the specific cure requested by the Executive;
provided that such Notice of Termination must be provided to the Company within
ninety (90) days of the initial existence of the event or condition which
constitutes Good Reason.

 

7.2       Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), (ii) if the Executive’s
employment is terminated by the Company, thirty (30) days after Notice of
Termination is given (except in the case of a termination for Cause), (iii) in
the case of a termination by the Executive other than for Good Reason, the date
specified in the Notice of Termination, provided that such date shall not be
less than fifteen (15) days nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given, and (iii) in the case of a
termination by the Executive for Good Reason, thirty (30) days after Notice of
Termination is given, provided the particular events or conditions constituting
Good Reason have not been cured by the Company during such thirty (30) day
period (if susceptible to cure by the Company).

 

8.         Restrictive Covenants.

 

8.1       Acknowledgements. The Executive represents and agrees that: (i) the
obligations set forth in this Section 8 are supported by the payments which may
be made under this Agreement; (ii) the Company’s business is highly competitive;
(iii) the Executive’s employment by the Company requires that the Executive have
access to and knowledge of confidential information of the Company; (iv) the
Executive has access to customers and has and will continue to develop good will
with such customers at the expense of the Company; (v) the direct and indirect
disclosure of any confidential information to existing or potential competitors
of the Company would place the Company at a competitive disadvantage and would
do damage to it; (vi) the Company conducts business throughout the world; (vii)
the Executive’s duties involve operations throughout the world; (viii) the
restrictions contained in this Section 8 are necessary and appropriate for the
protection of the Company’s confidential information and goodwill; and (viii)
the restrictions contained in this Section 8 are reasonable with respect to
time, geographic scope and protected activity.

 

8.2       Non-Disclosure of Confidential Information. The Executive agrees,
during Executive’s employment and at all times thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person without written authorization of the Board, any
Confidential Information (as defined below) which the Executive may develop

 


Page 8 of 18

 

--------------------------------------------------------------------------------


or obtain. “Confidential Information” means any information about the Company,
its affiliates, their clients, customers, vendors or employees which is not
known by or generally available to the public, including, but not limited to,
proprietary information, technical data, trade secrets or know-how, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of the Company with, whom, or which
the Executive became acquainted during employment with the Company), prices and
costs, markets, developments, inventions, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets or other business information disclosed to the Executive by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment; provided, however, that Confidential Information does not
include any information which has become publicly and widely known and made
generally available through no wrongful act of the Executive or of others who
were under confidentiality obligations as to the item or items involved.

 

8.3       Non-Competition. The Executive agrees that, during Executive’s
employment with the Company, and for one (1) year following the termination of
the Executive’s employment for any reason, including resignation, whether such
termination occurs prior to or following a Change in Control, the Executive
shall not, directly or indirectly, accept employment with or otherwise provide
services to (whether as an employee or a consultant, with or without pay), own,
manage, operate, join, control, participate in, or be connected with (as a
stockholder, partner, or otherwise), any business, individual, partnership,
firm, corporation, or other entity (collectively, “Entities”) that is engaged or
intends to engage in an Applicable Business (as defined below) anywhere in the
world. “Applicable Business” means any business, a significant component of
which is engaged, directly or indirectly, in the manufacture or sale of products
or components, or the performance of services, that are in competition with the
products and components manufactured or sold or the services performed by the
Company or any of its subsidiaries. Notwithstanding anything to the contrary
contained herein, the “beneficial ownership” by the Executive, either
individually or as a member of a “group,” as such terms are used in the General
Rules and Regulations under the Exchange Act, of not more than five percent (5%)
of the voting stock of any publicly held corporation shall not alone constitute
a violation of this Section 8.

 

8.4       Non-Solicitation of Customers and Suppliers. The Executive agrees
that, during Executive’s employment with the Company and for a period of one (1)
year following the Executive’s termination of employment for any reason,
including resignation, the Executive shall not, directly or indirectly,
influence or attempt to influence current customers or suppliers of the Company
or any of its affiliates or any customers or suppliers of the Company or any of
its affiliates at the time of Executive’s termination of employment with the
Company, to (i) divert their business to any other business, individual,
partner, firm, corporation, or other entity; or (ii) terminate, cancel or reduce
their business with the Company or its affiliates.

 

8.5       Non-Solicitation of Employees. The Executive agrees that, during
Executive’s employment with the Company and for a period of one (1) year
following the Executive’s termination of employment for any reason, including
resignation, the Executive shall not, directly or indirectly, (i) solicit,
recruit, hire or attempt to solicit, recruit or hire any current employee or any
individual employed by the Company or its affiliates at the time of the
Executive’s termination for the purpose of being employed by the Executive or by
any Entity

 


Page 9 of 18

 

--------------------------------------------------------------------------------


other than the Company; or (ii) induce or encourage the voluntary resignation of
any employee of the Company or its affiliates for any purpose.

 

8.6       Injunctive Relief. It is expressly agreed that the Company shall or
would suffer irreparable injury if the Executive were to violate of any of the
provisions of this Section 8 and that the Company would by reason of such
competition be entitled to injunctive relief in a court of appropriate
jurisdiction, without the need to post any bond, and the Executive further
consents and stipulates to the entry of such injunctive relief in such a court
prohibiting the Executive from violating the Executive’s obligations under this
Section 8.

 

8.7       Blue Penciling and Reformation. In the event that any provision of
this Agreement is adjudicated to be invalid or unenforceable under applicable
law, the validity or enforceability of the remaining provisions shall be
unaffected. If, at the time of enforcement of any provision of this Agreement, a
court shall hold that the duration, scope or other restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope or other
restrictions and that such court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and other restrictions
permitted by law.

 

9.         No Mitigation. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Section 6 hereof. Further, the amount
of any payment or benefit provided for in this Agreement (other than Section
6.1(B) hereof) shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise. Notwithstanding the foregoing, if the Company is obligated by law or
contract to pay the Executive other severance pay, a termination indemnity,
notice pay, or the like, of if the Company is obligated by law to provide
advance notice of separation, then any cash payment otherwise payable to the
Executive hereunder shall be reduced by the amount of any such severance pay,
termination indemnity, notice pay or the like, as applicable.

 

10.        Successors; Binding Agreement.

 

10.1      In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change in Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination.

 


Page 10 of 18

 

--------------------------------------------------------------------------------


10.2      This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

11.       Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

 

 

To the Company:

 

 

 

Donaldson Company, Inc.

 

P.O. Box 1299

 

Minneapolis

 

Minnesota 55440-1299

 

 

 

Attention: General Counsel

 

12.       Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party,
including, as of July 31, 2008, the Prior Agreement; provided, however, that
this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive other
than for Good Reason. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6, 7 and 8 hereof) shall survive such expiration.

 


Page 11 of 18

 

--------------------------------------------------------------------------------


13.       Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14.       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15.        Settlement of Disputes; Arbitration.

 

15.1      All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied.

 

15.2      Except as otherwise provided in Section 8.6, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Minneapolis, Minnesota in accordance with the
rules of the American Arbitration Association then in effect; provided, however,
that the evidentiary standards set forth in this Agreement shall apply. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.
Notwithstanding any provision of this Agreement to the contrary, the Executive
shall be entitled to seek specific performance of the Executive’s right to be
paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

16.        Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

 

(A)       “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

(B)       “Auditor” shall have the meaning set forth in Section 6.2 hereof.

 

(C)        [CEO ONLY “Base Amount” shall have the meaning set forth in Section
280G(b)(3) of the Code.]

 

(D)       “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

 

(E)       “Board” shall mean the Board of Directors of the Company.

 

(F)        “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the

 


Page 12 of 18

 

--------------------------------------------------------------------------------


issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 7.1 hereof) after a written demand for substantial performance is
delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, or (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, (x) no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.

 

(G)        A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 

(I)        any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (i) of paragraph (III) below; or

 

(II)       the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(III)      there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the

 


Page 13 of 18

 

--------------------------------------------------------------------------------


Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities; or

 

(IV)      the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

(H)        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(I)         “Company” shall mean Donaldson Company, Inc. and, except in
determining under Section 16(G) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

 

(J)         “Date of Termination” shall have the meaning set forth in Section
7.2 hereof.

 

(K)        “Disability” shall mean disability as defined in Section 409A of the
Code.

 

(L)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(M)        “Excise Tax” shall mean any excise tax imposed under Section 4999 of
the Code.

 

(N)        “Executive” shall mean the individual named in the first paragraph of
this Agreement.

 

(O)        “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control of any one of the following acts by the
Company, or failures by the Company to act, unless such act or failure to act is
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

 

(I)        the assignment to the Executive of any duties materially inconsistent
with the Executive’s status as a senior executive officer of the Company or a
substantial adverse alteration in the nature or status of the

 


Page 14 of 18

 

--------------------------------------------------------------------------------


Executive’s responsibilities from those in effect immediately prior to the
Change in Control, including without limitation (if the Executive is an
executive officer of the Company immediately prior to the Change in Control)
ceasing to be an executive officer of a public company;

 

(II)       a material reduction by the Company in the Executive’s annual base
salary as in effect on the date hereof or as the same may be increased from time
to time;

 

(III)      the relocation of the Executive’s principal place of employment to a
location more than twenty-five (25) miles from the Executive’s principal place
of employment immediately prior to the Change in Control or the Company’s
requiring the Executive to be based anywhere other than such principal place of
employment (or permitted relocation thereof) if such relocation is materially
adverse to the Executive, except for required travel on the Company’s business
to an extent substantially consistent with the Executive’s present business
travel obligations;

 

(IV)      the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all senior executives of the Company
and all senior executives of any Person in control of the Company, or to pay to
the Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days of the date
such compensation is due;

 

(V)       the failure by the Company to continue in effect any compensation plan
in which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, including but not
limited to the Company’s equity compensation plans, annual incentive bonus plan,
long-term compensation plan, 401(k) excess plan, excess pension plan,
supplemental executive pension plan, and deferred stock option gain plan or any
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control;

 

(VI)      the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in

 


Page 15 of 18

 

--------------------------------------------------------------------------------


control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect at the time of the Change in
Control; or

 

(VII)     any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

 

(P)        [CEO ONLY “Gross-Up Payment” shall have the meaning set forth in
Section 6.2 hereof.]

 

(Q)       “Notice of Termination” shall have the meaning set forth in Section
7.1 hereof.

 

(R)       “Pension Plan” shall mean any tax-qualified, supplemental or excess
benefit pension plan maintained by the Company and any other plan or agreement
entered into between the Executive and the Company which is designed to provide
the Executive with supplemental retirement benefits.

 

(S)        “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(T)       “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

 

(I)        the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

 

(II)       the Company or any Person publicly announces an intention to take or
to consider taking actions which, if consummated, would constitute a Change in
Control;

 

(III)      any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then

 


Page 16 of 18

 

--------------------------------------------------------------------------------


outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

 

(IV)      the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

(U)       “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.

 

(V)       “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.

 

(W)       [CEO ONLY “Tax Counsel” shall have the meaning set forth in Section
6.2 hereof.]

 

(X)       “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

 

(Y)       “Total Payments” shall mean those payments so described in Section 6.2
hereof.

 












Page 17 of 18

--------------------------------------------------------------------------------


DONALDSON COMPANY, INC.

 

 

By:



 

 



Name:
Title:

William M. Cook
Chairman, President
and Chief Executive Officer

 

 

[EXECUTIVE NAME]
Address

 

 

 










Page 18 of 18

 

--------------------------------------------------------------------------------